Citation Nr: 0335201	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-08 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1998 to 
August 1999.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  In that decision, the RO denied 
entitlement to service connection for a seizure disorder.   


REMAND

Based upon its review of the record, the Board concludes that 
additional development is necessary.  Given a recent decision 
of the United States Court of Appeals for the Federal Circuit 
that invalidated 38 C.F.R. § 19.9(a)(2), however, this 
development must be accomplished by remand.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Therefore, in order to assist the veteran 
in the development of his appeal and to ensure due process, 
this case must be REMANDED for the following development:

1.	The veteran should be accorded one 
final opportunity to attend an 
examination at the Epilepsy Monitoring 
Unit at the Gainesville VA Medical Center 
(EMU).  The claims file should be 
provided to and reviewed by the EMU 
examiner, prior to the veteran's 
examination.  A report should be prepared 
in connection with this examination and 
should be associated with the claims 
file.  The Board notes that the record 
indicates that the veteran failed to 
attend an appointment at EMU scheduled in 
November 2000.  If the veteran fails to 
attend his examination, or cancels his 
appointment without good cause, this 
should be indicated in the claims file.

2.	Once the development in paragraph 1 
has been accomplished and any examination 
reports prepared in connection with the 
requested development have been 
associated with the claims file, it 
should be returned to the VA examiner who 
conducted the February and June 2001 VA 
examinations.  If this physician is not 
available, the claims folder should be 
returned to a similarly qualified 
examiner.  The claims folder, including a 
copy of this REMAND, should be made 
available to the examiner.  The examiner 
is requested to review the entire claims 
file and specifically, the veteran's 
service medical records dated in May 
1999, tabbed with yellow flags marked 
"May 1999" on the right side and 
located in a white envelope marked 
"Service Department Records Envelope." 
The examiner should also review the VA 
examination reports dated in November 
1999 tabbed with yellow flags marked 
"November 1999" on the right side.  
These reports indicate that the veteran's 
claimed head injury occurred in the 
"occipital" or "posterior" region of 
the his head and "base" of his skull.  
In addition, the examiner is also 
requested to review the private medical 
records dated in August 2000, clipped 
together with a paper clip and tabbed 
with a yellow flag marked "August 2000" 
on the right side.  The examination 
report should reflect that such a review 
was conducted.  The examiner is requested 
to respond to the following three 
questions:

A.	Does your review of the examination 
report prepared in connection with the 
veteran's examination at the EMU cause 
you to modify the opinion regarding the 
existence and/or nexus of the veteran's 
seizure disorder which is the subject of 
the VA examination report dated in June 
2001, which is tabbed on the left side 
with a yellow flag marked "June 2001?"  
If the claims file indicates that the 
veteran failed to attend his examination 
at the EMU, please indicate this in your 
report and continue to questions "B" 
and "C."

B.	Does your review of the veteran's 
service medical records dated in May 
1999 or the VA examination reports dated 
in November 1999 cause you to modify the 
opinion regarding the existence and/or 
nexus of the veteran's seizure disorder 
which is the subject of the VA 
examination report dated in June 2001, 
which is tabbed on the left side with a 
yellow flag marked "June 2001?"

C.	Does your review of the veteran's 
private medical records dated in August 
2000 cause you to modify the opinion 
regarding the existence and/or nexus of 
the veteran's seizure disorder which is 
the subject of the VA examination report 
dated in June 2001 and which is tabbed 
on the left side with a yellow flag 
marked "June 2001?"

All conclusions should be supported by 
citation to clinical findings of record.  
The examiner also should provide 
complete rationale for all conclusions 
reached. 

2.	After the development directed in 
paragraphs 1 and 2 is accomplished, the 
claims file, including the reports 
requested in paragraphs 1 and 2, must be 
returned to the RO.  The RO must review 
the claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America, 345 F.3d 
1334 (Fed. Cir. 2003) as well as 38 
U.S.C.A. §§ 5102, 5102 and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
any other applicable legal precedent.  
This includes informing the veteran of 
the time he has in which to submit 
additional evidence.

3.		The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for a seizure disorder.  To 
the extent the claim on appeal remains 
denied, the veteran should be provided 
with an SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
his claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations, including the 
examiner's report requested above and the 
VCAA.  An appropriate period of time 
should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


